Citation Nr: 1517565	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  14-38 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to Veterans Mortgage Life Insurance (VMLI) under 38 U.S.C.A. § 2106.  


REPRESENTATION

Appellant represented by:	Mark W. Fisher, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, denying the application for VMLI coverage.  

In March 2015, the appellant testified at a video conference hearing before the undersigned.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A June 2014 rating decision established eligibility for a Specially Adapted Housing Grant.  

2.  The Veteran obtained a home equity conversion mortgage (HECM) or "reverse mortgage," on his property - this is not a qualifying mortgage.  

3.  The Veteran died in June 2014.  
CONCLUSION OF LAW

The criteria for establishing entitlement to Veterans Mortgage Life Insurance under 38 U.S.C.A. § 2106 have not been met.  38 U.S.C.A. §§ 2101, 2102, 2106 (West 2014); 38 C.F.R. § 8a (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The record reflects that the Veteran passed away in June 2014.  The appellant is the surviving spouse of the Veteran.  

Under applicable criteria, VA is authorized to assist any veteran who is entitled to disability compensation for the loss of use of one lower extremity together with residuals of organic disease or injury, or the loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, in acquiring a suitable housing unit with special fixtures or movable facilities made necessary by the nature of the Veteran's disability and necessary land therefore, or in remodeling a dwelling to meet those requirements.  38 U.S.C.A. §§ 2101, 2102.  The United States shall automatically insure any eligible veteran who is or has been granted assistance in securing a suitable housing unit under chapter 21, of Title 38 United States Code, against the death of a Veteran.  The amount of insurance provided a veteran under this section may not exceed the lesser of $90,000.00 or the amount of the loan outstanding on the housing unit.  38 U.S.C.A. § 2106.  However, regulations provide that the veteran must be both an owner, either partially or fully, of the property, and an obligee under the loan.  See 38 C.F.R. § 8a.2 ("Each eligible veteran is authorized up to a maximum of $90,000 in VMLI to insure his or her life during periods he or she is obligated under a mortgage loan").  

Here, the RO granted the Veteran entitlement to a Specially Adapted Housing Grant in the amount of $67,527.00 in June 2014.  

The record reflects that the Veteran, who was under the age of 70 years old at the time of his application, received a home equity conversion mortgage (HECM) or "reverse mortgage."  

38 C.F.R § 8a.1(d) defines a "mortgage loan" as:

Any loan, lien or other indebtedness incurred by an eligible veteran to buy, build, remodel, or enlarge a housing unit, the payment of which loan, lien, or indebtedness is secured by a mortgage lien, or other equivalent security of record, on the housing unit in the usual legal form employed in the community in which the property is situated.  The term also includes refinancing of such an indebtedness to avoid a default, to consolidate liens, to renew or extend the time for payment of the indebtedness, and in cases where the housing unit is being bought, built, remodeled or enlarged by increasing the amount of such indebtedness.  

A reverse mortgage is defined as a product to enable individuals of 62 years of age or older "to convert untapped home equity into cash through a lump sum disbursement or through a series of payments from the lender to the borrower, without any periodic repayment of principal or interest."  It is noted that "[r]epayment is required when there is a "maturity event" that is, when the borrower dies, sells the house or no longer occupies it as a principal residence."  See https://www.fdic.gov/regulations/examinations/supervisory/insights/siwin08/reverse_mortgages.html.  An HECM provides a line of credit that allows the borrower to draw down the loan proceeds at any time in amounts they choose until they have used of the line of credit.  See https://www.consumer.ftc.gov/articles/0192-reverse-mortgages.  With a reverse mortgage, the borrower retains the title to their home and does not have to make monthly payments and the loan must be repaid when the last surviving borrower dies, sells the home or no longer lives in the home as a principal residence.  Most reverse mortgages have variable interest rates.  They also have a "nonrecourse" clause which prevents you or your estate from owing more than the value of your home when the loan becomes due and the home is sold.  Id.  

In the present case, the entire line of credit of the reverse mortgage has been withdrawn.  The appellant is not required to pay this loan off at any specific time.  Nonetheless, due to interest rates, the amount of money that must be repaid is growing each month, unlike a traditional mortgage where the value decreases over time due to set payments.  Obtaining VMLI coverage on a reverse mortgage would result in a windfall to the appellant, as this loan has not resulted in additional indebtedness and is directly tied to the equity in the property itself.  At the time of a "maturity" event, payback of the amount of the loan in addition to the value of the property will not be required.  However, if a subsequent individual chooses to acquire this property, then the remainder of the loan will have to be paid back by said individual.  

The Board has reviewed the statement dated September 2014 and authored by the Veteran's daughter.  She indicated that her father served as an honorable Veteran and that her mother was now struggling to keep the house that she grew up in.  The Board is not denying this and is highly sympathetic.  The Veteran's daughter urged asserted that a reverse mortgage should be treated no differently than any other mortgage.  The appellant herself also indicated in a March 2015 statement that their reverse mortgage was "indeed a fixed rate mortgage" as there was no stream of income.  However, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision of law under which the Board may grant the benefits sought.  Accordingly, the claim above must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to Veterans Mortgage Life Insurance (VMLI) under 38 U.S.C.A. § 2106 is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


